Citation Nr: 1622142	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the reduction from 100 percent to noncompensable for prostate cancer, effective December 1, 2009, was proper.

2.  Entitlement to a compensable rating for residuals of prostate cancer prior to May 4, 2015, and entitlement to a rating in excess of 20 percent for voiding dysfunction thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which reduced the Veteran's prostate cancer rating from 100 percent to noncompensable.

In a July 2015 rating decision, the RO "granted service connection" for voiding dysfunction as a residual of prostate cancer and provided a 20 percent rating, effective May 4, 2015.

The Veteran requested a hearing in his May 2010 VA Form 9.  However, a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. § 20.702(e).  Here, in December 2014, the Veteran, through his representative, withdrew the request for a hearing in writing, and the Board will therefore proceed to adjudicate the appeal.  Id.

The claim was previously before the Board in April 2015.  At that time, the Board remanded the claim for additional development, to include a VA examiner's opinion.  

Additionally, in the April 2015 Board decision, the Board referred the issue of entitlement to a rating in excess of 30 percent for radiation-induced proctitis.  A December 2015 rating decision addressed this increased rating claim. 

The Court has held that entitlement to a TDIU is an element of initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  Here, the record indicates that the Veteran is employed as a farmer, and there is no indication that this is marginal employment.  As such, the Board finds that a claim of TDIU is not currently raised by the record.


FINDINGS OF FACT

1.  In a July 2006 rating decision, the Veteran was granted service connection for prostate cancer and assigned a 100 percent evaluation effective January 17, 2006.  

2.  In March 2009, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for his prostate cancer from 100 percent to 0 percent; the RO promulgated the proposed reduction in a September 2009 rating decision, effective December 1, 2009.  
      
3.  The RO's decision to reduce the evaluation for prostate cancer from 100 percent disabling to noncompensable was supported by the evidence of record at the time of the reduction, and was made in compliance with applicable due process laws.

4.  At the time of the September 2009 decision which reduced the rating for prostate cancer, the evidence did not show urinary frequency, urinary voiding dysfunction, obstructed voiding, urinary tract infection or renal dysfunction.  The Veteran had not received any surgical, X-ray, antineoplastic chemotherapy, or any other therapeutic procedure for prostate cancer; there was no local reoccurrence or metastasis of the prostate cancer.

5.  Resolving reasonable doubt in the Veteran's favor, as of May 25, 2010, the Veteran's residuals of prostate cancer resulted in daytime voiding interval between one and two hours and awakening to void three to four times per night, as well as requiring the wearing of absorbent materials which must be changed less than two times per day.




CONCLUSIONS OF LAW

1.  The reduction of the rating for prostate cancer from 100 to noncompensable, effective December 1, 2009, was proper.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528 (2015).

2.  From May 25, 2010, the criteria for a rating of 20 percent, but no higher, for voiding dysfunction due to prostate cancer have been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 4.1-4.14, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2015). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) , when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided the Veteran with notice of how to substantiate a claim for a higher rating in November 2009 and the claim was subsequently readjudicated.



Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

Additionally, during the appeal period, the Veteran was afforded VA examinations.  The Board has carefully reviewed the VA examination reports of record and finds that the examinations are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Propriety of the Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 and Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91; VAOPGCPREC 29- 97.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the RO proposed reducing the rating for prostate cancer from 100 percent disabling to noncompensable in a March 2009 rating decision, with notice also sent in March 2009.  The Veteran did not request a hearing.  The reduction was finalized in a rating decision issued in September 2009, and was effective on December 1, 2009.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown , 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. § 3.344(c).

Historically, service connection was granted in a July 2006 rating decision which assigned a 100 percent disability rating under Diagnostic Code 7528, effective January 17, 2006.  The Board notes that the Veteran was reexamined in March 2007 and December 2008 and the proposed rating was issued in March 2009.  As the 100 percent rating for prostate cancer had been in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable. Instead, the provisions of 38 C.F.R. § 3.344(c) apply.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In the present case, the Board finds that the reduction of the Veteran's disability ratings from 100 percent to noncompensable for his service-connected prostate cancer was proper. 

As previously noted, service connection was originally awarded for prostate cancer under Diagnostic Code (DC) 7528.

Under DC 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  The Note attached to DC 7528 states that following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b) 4.115b, Diagnostic Code 7528. 
The Veteran underwent a VA examination in March 2007.  At that time, it was noted that he had a malignant tumor that was treated with "radiation therapy, and he underwent external beam radiation therapy with treatments ending in the spring of 2006.  Because his prostate-specific antigen value did not go further than 2.6 nanograms per milliliter it was recommended that he have adjuvant hemotherapy with hormonal blockade.  He was given Goserelin Acetate subcutaneously and has continued with both Zoladex injections as well as Casodex.  His prostate-specific antigen values have now become undetectable at less than 0.1 nanograms per milliliter."  Although it was noted that the Veteran's prostate cancer treatment caused erectile dysfunction and radiation proctitis with fecal incontinence, there was no urinary incontinence, dysuria or frequency.  The examiner noted that he "would not be in favor of reducing this veteran's service-connection until at which time he has a sustained non-detectable prostate-specific antigen values and no anemia and no radiation proctitis or other complications."  

The Veteran additionally received a fee-basis VA examination in December 2008.  It was noted that the Veteran's prostate cancer was treated with radiation therapy and chemotherapy.  He saw his urologist two to three times per year and "there does not seem to be any active residual disease present.  He is not receiving any specific therapy for prostate cancer currently."  The Veteran reported erectile dysfunction and fecal incontinence with urgency of defecation.  He reported he did not use diapers or pads.  He did not have a history of any renal dysfunction, nephritis, nephrolithiasis, and he did not require catheterization.  The examiner did not provide information on urinary frequency or voiding dysfunction.

The Board notes that the Veteran is separately service connected for radiation proctitis and is in receipt of special monthly compensation for loss of use of a creative organ.  

VA treatment records dated from April 2007 to June 2008 did not include reports of urinary voiding difficulties.  In June 2007, he denied bladder incontinence.  He had continued complaints of fecal incontinence and urgency.

In this case, the reduction of the 100 percent schedular rating for prostate cancer was proper.  Pursuant to Diagnostic Code 7528, the Veteran was afforded a comprehensive VA examination that revealed that his prostate cancer was in remission and had not been treated since 2007.  Moreover, the noncompensable disability rating represented the Veteran's level of impairment.  In this regard, the medical evidence did not demonstrate that the Veteran had any genitourinary dysfunctions related to renal or voiding dysfunctions at the time of the examinations.  Although the December 2008 examination did not include information regarding urinary frequency and voiding dysfunction, the March 2007 examination had indicated that the Veteran did not have any urinary complications.  The Board again notes that the Veteran's fecal incontinence and urgency are addressed by his service-connected radiation proctitis, which is not on appeal.  38 C.F.R. § 4.114, DC 7528-7332.  

In sum, the reduction of the Veteran's disability rating for prostate cancer from 100 to 0 percent was proper.  The Board has considered the applicability of the benefit of the doubt rule.  As the preponderance of the evidence shows the reduction was proper, the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1.  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 7528 directs that if there has been no local recurrence or metastasis, then the cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.  As such, the Veteran's residuals of prostate cancer have been rated under 38 C.F.R. § 4.115a for voiding dysfunction.

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a. 

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night warrants.  A 40 percent rating is warranted for daytime voiding interval less than one hour or; awakening to void five or more times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post- void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

Prior to May 4, 2015, the Veteran's residuals of prostate cancer were noncompensably rated from December 1, 2009.  From May 4, 2015, the Veteran was provided a 20 percent rating based on voiding dysfunction.

In an October 2009 notice of disagreement, the Veteran noted that he continued to have "problems secondary to the cancer and treatment."  He reported he was "incontinent" and had erectile dysfunction "among other things."  He felt that a noncompensable rating was an indication "that everything was fine," but that he continued to have residuals from his cancer and treatment.

On his May 2010 substantive appeal, the Veteran stated that he felt his condition warranted a higher rating than noncompensable.  "I have leakage, frequency to urinate at night-up once or twice.  I require the use of absorbent appliance."

In December 2012, the Veteran was afforded a VA examination.  The examiner noted a history of radiation proctitis following radiation and chemotherapy.   He had significant urgency when the need to defecate arises and he has to go immediately.  He reported numerous accidents and mild fecal incontinence about 20 times per month.  He tried diapers but did not like them and had stopped using them.  His prostate cancer is in remission and his treatment (radiation, antineoplastic chemotherapy and hormonal therapy) were completed.  The examiner marked that the Veteran did not have voiding dysfunction, and he did not have a history of recurrent symptomatic urinary tract or kidney infections.  The examiner noted the Veteran's prostate cancer did not impact his ability to work.  The examiner then noted "continued radiation proctitis with urgency and fecal incontinence, not using pads or diapers, clean underwear today.  [Erectile dysfunction] as mentioned before."

A May 2013 VA examination regarding the Veteran's radiation proctitis noted that the Veteran tried diapers and pads but did not like them as he said it "still causes a mess and smell."  He was not current using diapers.  The examination did not address voiding dysfunction.

In December 2014, the Veteran reported to his VA care provider that he had several medical problems that included incontinence of the bowels and urine secondary to prostate surgery and radiation.  

In a February 2015 letter, the Veteran's VA care provider noted the Veteran had hypogonadism that cannot be treated with testosterone secondary to his prior diagnosis of prostate cancer.  The Veteran was noted to be incontinent of bowels and urine secondary to prostate surgery and radiation.  "His lifestyle has changed dramatically.  He has to wear brief diaper pull ups for incontinence issues."

In May 2015, the Veteran was afforded a VA examination.  At the time of the examination, he was bothered by urgency of the rectum and fecal incontinence.  He was noted to have completed radiation and hormone therapy in 2006.  He was noted to have voiding dysfunction as a result of radiation therapy for prostate cancer.  He required absorbent material to be changed less than twice a day.  The voiding dysfunction did not require the use of an appliance; however, it increased urinary frequency to two to three hour intervals during the day and caused the Veteran to wake three to four times a night.  There were no signs of symptoms of obstructed voiding.  He did not have recurrent symptomatic urinary tract or kidney infections.  It was noted that the Veteran worked as a farmer.  He suffered from chronic fatigue and the rectal urgency and fecal incontinence impacted his ability to work.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a 20 percent rating for voiding dysfunction from May 25, 2010, the date of his VA Form 9.  On his substantive appeal, the Veteran indicated that he had urine leakage.  He stated he had to get up once or twice per night to urinate.  Awakening to void two times per night warrants a 10 percent rating.  He also noted that he required the use of "absorbent appliance" while discussing his urine leakage and voiding frequency.  A 20 percent rating is appropriate when voiding dysfunction required the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

The Board notes that the record is contradictory regarding the Veteran's voiding dysfunction.  The Veteran is competent to report when his urinary frequency and to report leakage, and if he requires the use of absorbent materials.  His treatment records include notations that he had tried diapers and pads, but did not like wearing them.  A mental health treatment record from as early as September 2007 suggested the use of wearing a pad.  However, the records discussing the use of pads and diapers were referring to the Veteran's fecal incontinence, which is addressed through his rating for radiation proctitis.  The first instance where the Veteran addresses the wearing of absorbent materials in relation to his voiding dysfunction is in his May 25, 2010 substantive appeal.

Although the December 2012 VA examiner marked that the Veteran did not have urinary voiding dysfunction, the examination focused on the Veteran's radiation proctitis symptoms instead of his genitourinary symptoms.  During that examination the Veteran was not using pads or diapers.  However, a May 2013 examination for proctitis noted that the Veteran had tried using diapers but that he had discontinued use because the fecal incontinence had still resulted in "a mess and smell."  The earliest medical record regarding the Veteran's urinary incontinence was in December 2014, and a follow-up letter in February 2015 noted that the Veteran had to wear brief diaper pull ups for incontinence issues.  

Despite the conflict of the Veteran's reporting of needing absorbent materials for urine and fecal incontinence in 2010, and the 2012 examiner's indication that the Veteran did not have a voiding dysfunction or use absorbent materials, the Board finds the Veteran's 2010 statement credible.  It appears from the record that the Veteran struggled with the change in his health and lifestyle, and did not want to use pads or diapers despite being encouraged to do so by his VA care providers.  The record indicated that he tried the pads, but stopped, and later went on to wear pull up diapers.  

In a July 2015 rating decision, the RO provided a 20 percent rating for voiding dysfunction as a residual of prostate cancer, previously rated as prostate cancer, effective May 4, 2015.  The Veteran is separately service-connected for radiation-induced proctitis, with a 30 percent disability rating, effective December 14, 2012.

The Board notes that the Veteran's representative and the Veteran have argued for an increased rating for prostate cancer residuals by describing the Veteran's radiation-induced proctitis symptoms.  The Veteran's radiation-induced proctitis has remained a separately compensated residual of his prostate cancer treatment, and was initially provided concurrent with his 100 percent prostate cancer rating.  Thus, the claim for an increased rating for prostate cancer residuals addresses the Veteran's (urinary) voiding dysfunction, and could alternatively address any renal dysfunction which may develop, but does not include the Veteran's radiation-induced proctitis.

The Veteran's radiation proctitis is rated under DC 7332 for impairment of sphincter control of the rectum and anus.  This DC provides ratings between noncompensable and 100 percent.  His current rating of 30 percent is provided for occasional involuntary bowel movements, necessitating wearing of pad.  The 30 percent rating is the only rating which is provided, in part, due to the use of absorbent material (pad).

The Board notes that, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

Here, the Veteran's fecal incontinence and urinary incontinence are separate disabilities and separate manifestations.  Their common connection is that the 30 percent rating under DC 7332 and the ratings under voiding dysfunction both address the use of absorbent materials.  The Board finds that providing separate ratings under DC 7332 and DC 7528 (via voiding dysfunction) does not result in pyramiding.  The concern is providing a rating under voiding dysfunction for the changing of absorbent pads when the pads are being worn and changed as a result of the fecal incontinence that is addressed under DC 7332.  The Board, however, finds that providing a 20 percent rating on voiding dysfunction and the 30 percent rating for radiation proctitis is not pyramiding, as the pads would have to be worn for each individual disability, independent of the other.  

Lastly, the Board notes that the 2015 VA examination indicted that the Veteran meets the 20 percent rating for urinary frequency (urinary frequency to two to three hour intervals during the day and waking three to four times a night) and for voiding dysfunction (requiring absorbent materials to be changed less than twice a day).  Although he meets the requirements for a 20 percent rating under both urinary frequency and voiding dysfunction as of the 2015 examination, 38 C.F.R. § 4.115a directs that "where diagnosed codes refer the decisionmaker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes."  

Diagnostic Code 7528 for malignant neoplasms of the genitourinary system specifically directed that residuals be rated based on voiding dysfunction or renal dysfunction, whichever is predominant.  As such, the 20 percent rating assigned for residuals of prostate cancer is listed as based on voiding dysfunction.  A compensable rating is not warranted for the period prior to May 25, 2010 because there was no evidence of voiding dysfunction or urinary frequency prior to the Veteran's May 25, 2010 statement.  A rating in excess of 20 percent is not warranted for the appeal period from May 25, 2010.  There was no indication that the Veteran has daytime voiding at intervals less than one hour or awakening to void five or more times per night, or that he requires the changing of absorbent materials two to four times per day (or greater); and there is no evidence that he has renal dysfunction or urinary tract infections.

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that a 20 percent rating for the Veteran's voiding dysfunction as a residual of prostate cancer has been met as of May 25, 2010.  However, the Board finds that a preponderance of the evidence is against the claim of entitlement to a rating in excess of 20 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, specifically his urinary leakage and the need for absorbent materials as a residual of his prostate cancer.  The criteria also provide for higher ratings for more severe symptoms, including ratings based on renal dysfunction.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  The Board notes the Veteran and his representative's arguments that an increased rating is necessitated based on the Veteran's fecal incontinence, however, this disability is separately rated and not currently on appeal.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

The reduction of the evaluation of the service-connected prostate cancer from 100 percent to noncompensable was proper.

Entitlement to a 20 percent rating for voiding dysfunction due to prostate cancer is granted as of May 25, 2010.




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


